


EXHIBIT 10.36
GUARANTEE AGREEMENT
BETWEEN
1)
Mr. Luc Van Eenaeme, residing at Kamerijkstraat 31, 9041 Oostakker, Belgium,

hereinafter referred to as the “Mr. Van Eenaeme”;
AND
2)
Rogers Corporation, a company established and existing under the laws of the
Commonwealth of Massachusetts, having its registered office at One Technology
Drive, Rogers, CT 06263, USA, here duly represented by Mr. Bob Daigle, Senior
Vice President.

Hereinafter referred to as “Rogers”
Mr. Van Eenaeme and Rogers are hereinafter collectively referred as the
“Parties” and sometimes individually as the “Party”.
WHEREAS:
A.
Mr. Van Eenaeme is working under a labour agreement as general manager of Rogers
BVBA, a company incorporated and existing under the laws of Belgium, having its
registered office at 9000 Gent, Afrikalaan 188, Belgium, and registered with the
Crossroad Bank of Enterprises of Gent under het number 0406.657.553 (hereinafter
“Rogers Belgium”).

B.
Mr. Van Eenaeme has furthermore signed a Service Agreement d.d. May 1st 2012
with Curamik Electronic GmbH, having its registered office at AM Stadtwald, 2,
92676 Eschenbach, Germany (hereinafter “Curamik”) whereby he has been engaged by
Curamik to provide general management services.

C.
Mr. Van Eenaeme is finally director of Rogers LTD, a company established and
existing under the laws of the UK, having it registered office at Leaterhead,
Surrey, GB (hereinafter “Rogers LTD”)

D.
Curamik, Rogers Belgium and Rogers LTD are all subsidiaries of Rogers
(hereinafter the “Subsidiaries”).

E.
Considering the contribution Mr. Van Eenaeme has made to the development of the
activities of the Rogers group in Europe, Rogers is willing to guarantee the
payments of the remuneration of Mr. Van Eenaeme due by its Subsidiaries. Rogers
is furthermore willing to make a severance payment to Mr. Van Eenaeme in case
the Roger group would end all professional relationships with him and this in
accordance with the terms and conditions of this agreement (hereinafter the
“Agreement”).



NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:
Article 1. Guarantee
1.
Rogers acknowledges to be fully aware of the complete compensation package
(hereinafter the “Remuneration Package”) Mr. Van Eenaeme receives in execution
of the following agreements or as compensation for the following functions:

•
Service agreement signed with Curamik on May first 2012;

•
Labour agreement signed with Rogers on August 13, 1984;

•
Director function within Rogers LTD.

Rogers furthermore acknowledges to be fully aware of the terms and conditions of
these agreements.
2.
Rogers now engages itself to guarantee the payment of the Remuneration Package
by Curamik, Rogers Belgium and Rogers LTD. In case the Remuneration Package
would not be paid timely and correctly, Rogers will immediately instruct and
assure the correct payment of it by the Subsidiaries. In case the Remuneration
Package would not be paid within 30 days after having requested by Mr. Van
Eenaeme, Rogers will pay the outstanding amounts of the Remuneration Package.







--------------------------------------------------------------------------------




Article 2. Termination fee
2.1
Rogers engages itself to pay an indemnity as defined under article 2.2
(hereinafter the “Indemnity”) in case one of the relationships of Mr. Van
Eenaeme defined under article 1.1 of this Agreement with the Subsidiaries would
be terminated for reasons other than stipulated under article 3. As a result of
the termination of one of the relationships of Mr. Van Eenaeme, all other
relationships will also be terminated, unless agreed otherwise in writing by the
Parties.

2.2
The Indemnity to be paid by Rogers under this Agreement will be calculated in
accordance with the formulas provided under Belgian labour law and jurisprudence
applicable in case of termination of a labour agreement. The applicable labour
law will be the Belgian labour laws and regulations applicable at the moment of
the termination of the relationships with Mr. Eenaeme.

2.3
The total amount of the Indemnity shall be reduced by the total amount Mr. Van
Eenaeme will receive as an employee of Rogers Belgium in accordance with Belgian
labour law as a result of the termination of its labour contract with Rogers
Belgium. The amount of the Indemnity shall furthermore be reduced by other
Indemnities Mr. Van Eenaeme would receive from the Subsidiaries or any other
company of the Rogers group following the termination of his professional
relationship with the Rogers group.

2.4
If Rogers is required by law to make any deduction or withholding from any
payment required to be made by it under this Agreement, Rogers shall notify Mr.
Van Eenaeme of such requirement, and pay to the relevant authorities the full
amount required to be deducted or withheld promptly upon the earlier of
determining that such deduction or withholding is required or receiving notice
that such amount has been assessed against Mr. Van Eenaeme. Where Rogers is
required to make such a deduction or withholding from any payment, Rogers shall
provide Mr. Van Eenaeme with a statement in writing showing the gross amount of
the payment, the amount of tax deducted, and the actual amount paid to Mr. Van
Eenaeme.

Article 3. Non-payment
The Parties agree explicitly that no Indemnity must be paid to Mr. Van Eenaeme
under the following circumstances:
(i)
in the event the current employment of Mr. Van Eenaeme with the Subsidiaries
would be replaced by another employment with another company of the Rogers group
guaranteeing him a compensation that will be equal to at least the remuneration
he receives on the signing date of this Agreement.

(ii)
in the event of a serious mistake by Mr. Van Eenaeme that would allow the
Subsidiaries to terminate the agreements or relationship with Mr. Van Eenaeme
without having to pay any severance payment or other compensation under the laws
of Belgium;

(iii)
in the event of fraud or willful misconduct by Mr. Van Eenaeme;

(iv)
in the event Mr. Van Eenaeme would himself terminate his relationship with the
Subsidiaries or any other company of the Rogers group he would then be working
for.

(v)
in the event Mr. Van Eenaeme is retiring.

Article 4. Partial Invalidity
The validity of this Agreement will not be affected in any way by the invalidity
or unenforceability, for whatever reasons, of the agreements signed with Mr. Van
Eenaeme. This guarantee is an autonomous guarantee granted by Rogers.
Article 5. Confidentiality
Parties and Mr. Van Eenaeme hereto agree that this Agreement is strictly
confidential and undertake not to disclose to any third party either its
existence or its content, on whole or in part, except and to the extent as
either permitted in writing by the other Party or required by law, governmental
authorities or competent jurisdictions.
Article 6. Assignment
6.1
None of the Parties shall, without the prior approval of the other Party, assign
or transfer any of its rights or obligations or both under this agreement.

6.2
All provisions of this Agreement shall bind the successors, assignees, receivers
and representatives of Rogers and shall inure to the benefit of the Company.





--------------------------------------------------------------------------------




Article 7. Termination
7.1
This Agreement shall terminate automatically upon the termination of the
professional relationship of Mr. Van Eenaeme with the Rogers group and the full
payment of the amounts guaranteed or engaged by under the terms and conditions
of this Agreement.

7.2
This Agreement will not be terminated if at any time the Subsidiaries would no
longer be directly or indirectly controlled by Rogers.

Article 8. General provision
Rogers represents and warrants that the execution, delivery and performance of
this Agreement (i) has been duly authorized by all necessary corporate action
and (ii) will not result in the violation of any law, regulation, by-laws or
order binding obligations, or in the breach of any agreement to which it is a
party or which affects its properties or business.
Article 9. Applicable law and jurisdiction
The validity of this Agreement and the rights, obligations and relations of the
Parties hereunder shall be construed and determined under and in accordance with
the laws of Belgium; provide, however, that in the event any provision of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect
by a court or administrative body of competent jurisdiction, then unless
otherwise agreed, this Agreement shall continue in full force and effect except
for such provision, which shall be deemed to be excised here from. In such
event, the Parties hereby agree to use their best efforts to agree on substitute
provisions, which, while valid, will achieve as closely as possible the same
economic effects as the invalid provisions(s).
Any and all disputes regarding the validity, interpretation or enforceability of
this Agreement shall be of the sole jurisdiction of the courts of Gent, Belgium.
Article 10. Headings
The describing words or phrases of the headings of the various articles or parts
of them, are only incorporated to simplify the reading of the Agreement and
facilitate references to provisions. They are not part of the Agreement and do
not, in any way, define, restrict or describe the scope or content of the
article or the paragraph to which they relate.
Article 11. Notices
All notices and other communications herein provided for shall be sent by
postage prepaid, registered or certified mail, return receipt requested, or
delivered personally to the Parties at the respective addresses set forth on the
first page of this Agreements or to such other address as either Party shall
give to the other Party in the manner provided herein for giving notice. Notice
by mail shall be considered given on the date received. Notice delivered
personally shall be considered given at the time it is delivered.




--------------------------------------------------------------------------------




This Agreement was made and signed in as many copies as there are Parties. Each
Party declares to have received its original.
Done in Gent on 28-01-2013.
/s/ Bob Daigle
 
/s/ Luc Van Eenaeme
 
 
 
Rogers Corporation
 
Mr. Van Eenaeme
 
 
 
Represented by
 
 
 
 
 
Mr. Bob Daigle
 
 
 
 
 
Senior Vice President
 
 



